Exhibit 10.1

TENDER AND SUPPORT AGREEMENT

TENDER AND SUPPORT AGREEMENT (this “Agreement”) dated as of October 2, 2010 by
and among MICROSEMI CORPORATION, a Delaware corporation (“Parent”), ARTFUL
ACQUISITION CORP., a California corporation and wholly-owned subsidiary of
Parent (“Purchaser”), and certain shareholders of ACTEL CORPORATION, a
California corporation (the “Company”), listed on Annex I (each, a
“Shareholder”).

RECITALS

WHEREAS, as of the date hereof, each Shareholder listed on Annex I is the holder
of the number of Company Shares set forth opposite such Shareholder’s name (all
such directly or indirectly owned Company Shares that are outstanding as of the
date hereof, together with any Company Shares that are hereafter issued to or
otherwise acquired or owned by any Shareholder prior to the termination of this
Agreement (including pursuant to the ESPP, any exercise of Company Stock
Options, Company RSUs and Company SARs, acquisition by purchase, or stock
dividend, distribution, split-up, recapitalization, combination or similar
transaction, the “Subject Shares”));

WHEREAS, as a condition to their willingness to enter into the Agreement and
Plan of Merger (the “Merger Agreement”) dated as of the date hereof among
Parent, Purchaser and the Company, Parent and Purchaser have required that each
Shareholder, and in order to induce Parent and Purchaser to enter into the
Merger Agreement, each Shareholder has agreed to, enter into this Agreement; and

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Merger Agreement, and the
other definitional and interpretative provisions set forth in Sections 1.1 and
10.9 of the Merger Agreement shall apply hereto as if such provisions were set
forth herein.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below, the
parties hereto agree as follows:

ARTICLE I

AGREEMENT TO TENDER

Section 1.1 Agreement to Tender.

(a) Except as otherwise provided in Section 1.1(b) below and provided that this
Agreement has not been terminated pursuant to Section 5.3, each Shareholder
shall validly tender or cause to be tendered in the Offer all of such
Shareholder’s Subject Shares pursuant to and in accordance with the terms of the
Offer. As promptly as practicable after receipt by such Shareholder of all
documents or instruments required to be delivered pursuant to the terms of the
Offer, including but not limited to the letter of transmittal, and in any event
on or before the tenth (10th) business day prior to the Expiration Date, or if
any Subject Share is acquired after the commencement of the Offer, on or before
the later of (x) the fifth (5th) business day after such acquisition or (y) the
tenth (10th) business day prior to the Expiration Date, but in any event prior
to the Expiration Date, each Shareholder shall (i) deliver to the depositary
designated in the Offer (the “Depositary”) (A) a letter of transmittal with
respect to its Subject Shares complying with the terms of the Offer,
(B) a certificate or certificates representing such Subject Shares or an
“agent’s message” (or such other evidence, if any, of transfer as the Depositary
may reasonably request) in the case of a book-entry transfer of any
uncertificated Subject Shares and (C) all other documents or instruments
required to be delivered by other shareholders of the Company pursuant



--------------------------------------------------------------------------------

to the terms of the Offer, and/or (ii) instruct its broker or such other person
that is the holder of record of any Subject Shares beneficially owned by such
Shareholder to tender such Subject Shares pursuant to and in accordance with the
terms of the Offer. Each Shareholder agrees that once its Subject Shares are
tendered, such Shareholder will not withdraw any of such Subject Shares from the
Offer, unless and until this Agreement shall have been terminated in accordance
with Section 5.3 or unless otherwise instructed by Parent.

(b) Notwithstanding the foregoing, if so instructed in writing by Parent, each
Shareholder shall not tender in the Offer up to twenty-five percent (25%) of the
number of Subject Shares listed opposite the name of the Shareholder on Annex I,
or if such Shareholder shall have previously tendered such Shareholder’s Subject
Shares, such Shareholder shall take all necessary action to withdraw a
sufficient number of Subject Shares from the Offer such that on the applicable
Expiration Date such Shareholder shall remain the owner of twenty-five percent
(25%) of the number of Subject Shares listed opposite the name of the
Shareholder on Annex I or to withdraw such lesser number as may be instructed by
Parent.

(c) Each Shareholder hereby acknowledges and agrees that (i) the obligation of
Purchaser to accept for payment and pay for any Company Shares in the Offer,
including any Subject Shares, shall be subject to the terms and conditions of
the Offer, and (ii) any Subject Shares retained by the Shareholder pursuant to
the terms of Section 1.1(b) above, withdrawn from the Offer pursuant to
Section 1.1(b) above or not purchased in the Offer in the event that Purchaser
reduces the number of Company Shares sought in the Offer pursuant to
Section 1.1(e)(ii) of the Merger Agreement shall in all cases remain subject to
the terms of this Agreement, including the voting obligations contemplated by
Article IV hereof.

(d) Each Shareholder agrees that, without the prior written consent of
Purchaser, such Shareholder shall not exercise any Company Stock Options or
Company SARs held by such Shareholder during the pendency of the Offer.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

Each Shareholder represents and warrants to Parent and Purchaser as to itself,
severally and not jointly, that:

Section 2.1 Authorization; Binding Agreement. If such Shareholder is not a
natural person, such Shareholder is an entity duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, and the
execution, delivery and performance by such Shareholder of this Agreement and
the consummation of the transactions contemplated hereby are within such
Shareholder’s corporate or organizational powers and have been duly authorized
by all necessary corporate or organizational actions on the part of such
Shareholder. If such Shareholder is a natural person, the execution, delivery
and performance by such Shareholder of this Agreement and the consummation of
the transactions contemplated hereby are within his or her legal capacity and
requisite powers, and if this Agreement is being executed in a representative or
fiduciary capacity, the person signing this Agreement has full power and
authority to execute, deliver and perform this Agreement. This Agreement
constitutes a valid and binding agreement of such Shareholder enforceable
against such Shareholder in accordance with its terms, except (i) as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar applicable Law, now or hereafter in effect,
affecting creditors’ rights generally and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

 

2



--------------------------------------------------------------------------------

Section 2.2 Non-Contravention. The execution, delivery and performance by such
Shareholder of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) if such Shareholder is not a natural
person, violate any certificate of incorporation, bylaws or other organizational
documents of such Shareholder, (ii) violate any applicable Law applicable to
such Shareholder, (iii) require any consent or other action by any person under,
constitute a default under, or give rise to any right of termination,
cancellation or acceleration or to a loss of any benefit to which such
Shareholder is entitled under any provision of any material agreement or
material permit binding on such Shareholder, or (iv) result in the imposition of
any Lien on any asset of such Shareholder (including Subject Shares), except in
the case of each of clauses (iii) or (iv) such as, individually or in the
aggregate, would not prevent or materially delay such Shareholder’s ability to
perform its obligations hereunder. No governmental licenses, authorizations,
permits, consents or approvals are required in connection with the execution and
delivery of this Agreement by such Shareholder or the consummation by such
Shareholder of the transactions contemplated hereby, except for applicable
requirements, if any, under the Exchange Act and any other applicable
international or U.S. state or federal securities laws and for such licenses,
authorizations, permits, consents or approvals the absence of which,
individually or in the aggregate, would not prevent or materially delay such
Shareholder’s ability to perform its obligations hereunder.

Section 2.3 Absence of Litigation. As of the date hereof, there is no Action
pending against, or, to the knowledge of such Shareholder, threatened against or
otherwise affecting, such Shareholder or any of its properties or assets
(including such Shareholder’s Subject Shares) that could reasonably be expected
to impair in any material respect the ability of such Shareholder to perform its
obligations hereunder or to consummate the transactions contemplated hereby on a
timely basis.

Section 2.4 Ownership of Subject Shares; Total Shares. Such Shareholder is the
record or beneficial owner of its Subject Shares and, as of the date of
Purchaser’s acceptance of the Subject Shares in the Offer, such Shareholder will
have good, valid and marketable title to the Subject Shares, in each case, free
and clear of any Lien and any other limitation or restriction (including any
restriction on the right to vote or otherwise transfer such Subject Shares),
except as provided hereunder or described in Annex I or pursuant to any
applicable restrictions on transfer under the Securities Act. As of the date
hereof, such Shareholder does not own, beneficially or otherwise, any Company
Securities other than (x) as set forth opposite such Shareholder’s name in
Annex I and (y) the Company Stock Options, Company RSUs and Company SARs set
forth opposite such Shareholder’s name on Section 4.3(f) of the Disclosure
Schedules.

Section 2.5 Voting Power. Such Shareholder has full voting power, with respect
to its Subject Shares, and full power of disposition, full power to issue
instructions with respect to the matters set forth herein, and full power to
agree to all of the matters set forth in this Agreement, in each case with
respect to all of its Subject Shares. None of such Shareholder’s Subject Shares
are subject to any voting trust or other agreement or arrangement with respect
to the voting of such shares, except as provided hereunder.

Section 2.6 Finder’s Fees. Except as provided in the Merger Agreement, no
investment banker, broker, finder or other intermediary is entitled to a fee or
commission from the Company or any Company Subsidiary in connection with the
transactions contemplated by the Merger Agreement or this Agreement based solely
upon any arrangement or agreement made by or on behalf of such Shareholder.

Section 2.7 Reliance by Parent. Such Shareholder understands and acknowledges
that Parent is entering into the Merger Agreement in reliance upon such
Shareholder’s execution and delivery of this Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER

Each of Parent and Purchaser hereby, jointly and severally, represents and
warrants to the Shareholders as follows:

Section 3.1 Authorization; Binding Agreement. Each of Parent and Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and the State of California, respectively, and the
execution, delivery and performance by Parent and Purchaser of this Agreement
and the consummation of the transactions contemplated hereby are within Parent’s
and Purchaser’s corporate powers and have been duly authorized by all necessary
corporate actions on the part of Parent and Purchaser. This Agreement
constitutes a valid and binding agreement of Parent and Purchaser enforceable
against Parent and Purchase in accordance with its terms, except (i) as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar applicable Law, now or hereafter in effect,
affecting creditors’ rights generally and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

Section 3.2 Non-Contravention. The execution, delivery and performance by Parent
and Purchaser of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate any certificate of
incorporation, bylaws or other organizational documents of Parent or Purchaser,
(ii) violate any applicable Law applicable to Parent or Purchaser, (iii) require
any consent or other action by any person under, constitute a default under, or
give rise to any right of termination, cancellation or acceleration or to a loss
of any benefit to which Parent or Purchaser are entitled under any provision of
any material agreement or material permit binding on Parent or Purchaser or
(iv) result in the imposition of any Lien on any asset of Parent or Purchaser,
except in the case of each of clauses (iii) or (iv) such as, individually or in
the aggregate, would not prevent or materially delay Parent’s or Purchaser’s
ability to perform its obligations hereunder. No governmental licenses,
authorizations, permits, consents or approvals are required in connection with
the execution and delivery of this Agreement by Parent and Purchaser or the
consummation by Parent and Purchaser of the transactions contemplated hereby,
except for applicable requirements, if any, under the Exchange Act and any other
applicable international or U.S. state or federal securities laws and for such
licenses, authorizations, permits, consents or approvals the absence of which,
individually or in the aggregate, would not prevent or materially delay Parent’s
or Purchaser’s ability to perform its obligations hereunder.

ARTICLE IV

ADDITIONAL COVENANTS OF THE SHAREHOLDERS

Subject to Section 5.13, each Shareholder hereby covenants and agrees as to
itself, severally and not jointly, that, until the Termination Date:

Section 4.1 Voting of Subject Shares. At every meeting of the shareholders of
the Company called, and at every adjournment or postponement thereof, such
Shareholder shall, or shall cause the holder of record on any applicable record
date to, vote its Subject Shares (to the extent that any of such Shareholder’s
Subject Shares are retained by such Shareholder in accordance with Parent’s
instructions pursuant to the terms of Section 1.1(b), withdrawn from the Offer
in accordance with Parent’s instructions pursuant to the terms of Section 1.1(b)
or not purchased in the Offer) (i) in favor of the approval of the principal
terms of the Merger, (ii) against (A) any agreement or arrangement related to
any Acquisition Proposal, or (B) any liquidation, dissolution, recapitalization,
extraordinary dividend or other significant corporate reorganization of the
Company or any Company Subsidiary, or (C) any other proposal or transaction the
approval of which is intended or could reasonably be expected to impede,
interfere with,

 

4



--------------------------------------------------------------------------------

prevent, postpone, discourage, frustrate or materially delay the Offer or the
Merger, and (iii) in favor of any other matter necessary for consummation of the
transactions contemplated by the Merger Agreement, which is considered at any
such meeting of shareholders, and in connection therewith to execute any
documents reasonably requested by Parent which are necessary or appropriate in
order to effectuate the foregoing; provided, that nothing herein shall limit the
ability of such Shareholder to vote its Subject Shares in its sole discretion on
any matters other than the matters set forth in this Section 4.1 that may be
submitted to a shareholder vote, consent or other approval.

Section 4.2 Irrevocable Proxy. In order to secure the performance of such
Shareholder’s obligations under this Agreement, by entering into this Agreement,
such Shareholder hereby irrevocably grants a proxy appointing each executive
officer of Purchaser as such Shareholder’s attorney-in-fact and proxy, with full
power of substitution, for and in its name, to vote, express consent or dissent,
or otherwise to utilize such voting power, in each case, in the manner
contemplated by Section 4.1. Such Shareholder hereby further affirms that such
irrevocable proxy is given to secure the performance of the duties of such
Shareholder under this Agreement and that such irrevocable proxy is coupled with
an interest and may under no circumstances be revoked, subject to Section 5.13.
Such Shareholder hereby further acknowledges that such irrevocable proxy is
granted in consideration of Parent and Purchaser entering into the Merger
Agreement. Such Shareholder hereby ratifies and confirms all that such
irrevocable proxy may lawfully do or cause to be done pursuant to the terms
hereof. Such irrevocable proxy is executed and intended to be irrevocable in
accordance with the provisions of Section 705(e) of the CGCL. The proxy granted
by such Shareholder pursuant to this Section 4.2 shall automatically terminate,
without any notice or other action by any person, upon termination of this
Agreement in accordance with its terms. Such Shareholder hereby revokes any and
all previous proxies granted with respect to its Subject Shares. If any
Shareholder is the beneficial owner, but not the record owner, of any of the
Subject Shares, such Shareholder shall cause the record owner thereof to execute
and grant an irrevocable proxy conforming to the above provisions of this
Section 4.2.

Section 4.3 No Transfers; No Inconsistent Arrangements.

(a) Except as provided hereunder or under the Merger Agreement (including
pursuant to either the Offer or the Merger), such Shareholder shall not,
directly or indirectly, (i) transfer (which term shall include any sale,
assignment, gift, pledge, hypothecation or other disposition), or consent to or
permit any such transfer of, any or all of its Subject Shares, or any interest
therein, or create, agree to create or permit to exist any Lien, other than any
restrictions imposed by applicable Law or pursuant to this Agreement, on any
such Subject Shares, (ii) enter into any Contract with respect to any transfer
of such Subject Shares or any interest therein, (iii) grant or permit the grant
of any proxy, power of attorney or other authorization in or with respect to
such Subject Shares, (iv) deposit or permit the deposit of such Subject Shares
into a voting trust or enter into a voting agreement or arrangement with respect
to such Subject Shares or (v) take, agree to take or permit any other action
that would in any way restrict, limit or interfere with the performance of its
obligations under this Agreement or the transactions contemplated hereby or
otherwise make any representation or warranty of each Shareholder herein untrue
or incorrect.

(b) Section 4.3(a) shall not prohibit a transfer of Subject Shares by the
Shareholder to (i) any family member or trust for the benefit of any family
member of (ii) any affiliate, stockholder, member or partner of any Shareholder
which is an entity, so long as the assignee or transferee agrees to be bound by
the terms of this Agreement and executes and delivers to the parties hereto a
written consent, reasonably satisfactory in form and substance to Parent,
memorializing such agreement.

(c) Any attempted transfer of Subject Shares, or any interest therein, in
violation of this Section 4.3 shall be null and void. In furtherance of this
Agreement, such Shareholder shall and

 

5



--------------------------------------------------------------------------------

hereby does authorize the Company to notify the Company’s transfer agent that
there is a stop transfer restriction with respect to all of its Subject Shares
(and that this Agreement places limits on the voting and transfer of its Subject
Shares); provided, that any such stop transfer restriction shall terminate
automatically, without any notice or other action by any person, upon the
termination of this Agreement in accordance with Section 5.3 and, upon such
event, Parent and the Company shall promptly notify the Company’s transfer agent
of such termination.

Section 4.4 No Exercise of Appraisal Rights. Provided that the Merger is
consummated in compliance with the terms of the Merger Agreement, that the
consideration offered pursuant to the Merger in the Offer is not less than
$20.88 (as adjusted pursuant to Section 2.1(h) of the Merger Agreement) and that
this Agreement has not been terminated pursuant to Section 5.13, such
Shareholder agrees not to exercise any appraisal rights or dissenters’ rights in
respect of its Subject Shares which may arise with respect to the Merger.

Section 4.5 [Intentionally Omitted]

Section 4.6 Documentation and Information. Such Shareholder (i) subject to
reasonable prior notice to such Shareholder, consents to and authorizes the
publication and disclosure by Parent of its identity and holding of Subject
Shares, the nature of its commitments and obligations under this Agreement
(including, for the avoidance of doubt, the disclosure of this Agreement) and
any other information, in each case, that Parent reasonably determines is
required to be disclosed by applicable Law in any press release, the Offer
Documents, or any other disclosure document in connection with the Offer, the
Merger and any transactions contemplated by the Merger Agreement and (ii) agrees
promptly to give to Parent any information it may reasonably require for the
preparation of any such disclosure documents. Such Shareholder agrees to
promptly notify Parent of any required corrections with respect to any written
information supplied by it specifically for use in any such disclosure document,
if and to the extent that any such information shall have become false or
misleading in any material respect.

Section 4.7 Public Statement. Such Shareholder shall not issue any press release
or make any other public statement with respect to this Agreement, the Offer,
the Merger Agreement or any transactions contemplated thereby without the prior
consent of Parent and the Company, except as may be required by applicable Law.

ARTICLE V

MISCELLANEOUS

Section 5.1 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission) and shall be
given,

if to Parent or Purchaser:

Microsemi Corporation

2381 Morse Avenue

Irvine, CA 92614

Facsimile No.: 949-756-0308

Attention: Chief Executive Officer

 

6



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

O’Melveny & Myers LLP

2765 Sand Hill Road

Menlo Park, CA 94025

Facsimile No: 650-473-2601

Attention: Warren Lazarow, Esq.

if to any Shareholder, to it at that address specified on Annex I, with copies
to the persons identified therein,

with a copy (which shall not constitute notice) to the Company:

Actel Corporation

2061 Stierlin Court

Mountain View, CA 94043-4655

Facsimile No.: 650-318-2444

Attention: Maurice E. Carson, Chief Financial Officer

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

Facsimile No: 650-493-6811

Attention: Robert Latta, Esq.

and a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

One Market Street, Spear Tower

San Francisco, CA 94105

Facsimile No: 415-947-2099

Attention: Robert Ishii, Esq.

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to each other party hereto. All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a business day in the place
of receipt. Otherwise, any such notice, request or communication shall be deemed
to have been received on the next succeeding business day.

Section 5.2 Further Assurances.

(a) Each Shareholder shall, from time to time, execute and deliver, or cause to
be executed and delivered, such additional or further transfers, assignments,
endorsements and other instruments as Parent or Purchaser may reasonably request
to carry out the transactions expressly set forth in this Agreement.

 

7



--------------------------------------------------------------------------------

(b) Parent and Purchaser shall, from time to time, execute and deliver, or cause
to be executed and delivered, such additional or further consents and other
instruments as any other party may reasonably request to carry out the
transactions contemplated by this Agreement.

Section 5.3 Termination. This Agreement shall terminate automatically, without
any notice or other action by any person, upon the earlier of (i) the
termination of the Merger Agreement in accordance with its terms, (ii) the
Effective Time, (iii) the mutual written consent of the parties hereto, (iv) any
material amendment to the Merger Agreement that is adverse to the Shareholder,
including any decrease in (except for an adjustment pursuant to Section 2.1(h)
of the Merger Agreement), or change in form of, the merger consideration, and
(v) the Outside Date (as defined in the Merger Agreement as in effect on the
date hereof). The date of any termination of this Agreement in accordance with
this Section 5.3 shall be referred to herein as the “Termination Date.”
Notwithstanding the foregoing, nothing set forth in this Section 5.3 or
elsewhere in this Agreement shall relieve either party hereto from liability, or
otherwise limit the liability of either party hereto, for any breach of this
Agreement.

Section 5.4 Amendments and Waivers.

(a) Any provision of this Agreement may be amended or waived if such amendment
or waiver is in writing and is signed, in the case of an amendment, by each
party to this Agreement or, in the case of a waiver, by each party against whom
the waiver is to be effective.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
applicable Law.

Section 5.5 Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.

Section 5.6 Binding Effect; Benefit; Assignment.

(a) The provisions of this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
No provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations or liabilities hereunder upon any person other than the
parties hereto and their respective successors and assigns.

(b) No party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of each other party hereto,
except that each of Parent and Purchaser may transfer or assign its rights and
obligations under this Agreement, in whole or from time to time in part, to one
or more direct or indirect wholly owned subsidiaries of Parent at any time;
provided, that such transfer or assignment shall not relieve Parent or Purchaser
of any of its obligations hereunder.

Section 5.7 Governing Law; Jurisdiction. This Agreement shall be governed and
construed in accordance with the laws of the State of Delaware without regard to
any applicable conflicts of law; provided, that the laws of the State of
California shall govern with respect to California corporate law issues. All
actions and proceedings arising out of or relating to this Agreement shall be
heard and determined in the Delaware Courts of Chancery, or if no such state
court has proper jurisdiction, then the Federal courts located in the State of
Delaware (collectively, the “Delaware Courts”). The parties hereto hereby
(a) submit to the exclusive jurisdiction of the Delaware Courts for the purpose
of any Action arising out of or relating to this Agreement brought by any party
hereto, and (b) irrevocably waive, and

 

8



--------------------------------------------------------------------------------

agree not to assert by way of motion, defense, or otherwise, in any such Action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any of the above-named courts.

Section 5.8 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. Each of the parties hereto (a) certifies that no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce that
foregoing waiver and (b) acknowledges that it and the other hereto have been
induced to enter into this Agreement and the transactions contemplated hereby,
as applicable, by, among other things, the mutual waivers and certifications in
this.

Section 5.9 Counterparts. This Agreement may be executed and delivered
(including by facsimile or other form of electronic transmission) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

Section 5.10 Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to its subject matter.

Section 5.11 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

Section 5.12 Specific Performance. The parties hereto agree that each of Parent
and Purchaser would be irreparably damaged if for any reason any Shareholder
fails to perform any of its obligations under this Agreement, and that each of
Parent and Purchaser would not have an adequate remedy at law for money damages
in such event. Accordingly, each of Parent and Purchaser shall be entitled to
specific performance and injunctive and other equitable relief to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof in any Delaware Court, in addition to any other
remedy to which they are entitled at law or in equity.

Section 5.13 Shareholder Capacity. Notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement shall (or shall require any
Shareholder to attempt to) limit, restrict or otherwise affect any Shareholder
who is a director or officer of the Company or any of the Company Subsidiaries
from acting in such capacity (it being understood that this Agreement shall
apply to each Shareholder solely in each Shareholder’s capacity as a holder of
the Subject Shares) or from fulfilling the obligations and responsibilities of
such office (including the performance of obligations required by the fiduciary
obligations and responsibilities under applicable Law of such Shareholder acting
solely in his or her capacity as a director or officer).

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MICROSEMI CORPORATION By   /S/    JAMES J. PETERSON         Name:   James J.
Peterson Title:   President and Chief Executive Officer

ARTFUL ACQUISITION CORP. By   /S/    JAMES J. PETERSON         Name:   James J.
Peterson Title:   President and Chief Executive Officer

 

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

SHAREHOLDERS

/S/ MAURICE E. CARSON

MAURICE E. CARSON

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

SHAREHOLDERS

/S/ JOHN C. EAST

JOHN C. EAST

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

SHAREHOLDERS

/S/ ANTHONY FARINARO

ANTHONY FARINARO

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

SHAREHOLDERS

/S/ JAMES R. FIEBIGER

JAMES R. FIEBIGER

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

SHAREHOLDERS

/S/ ESMAT Z. HAMDY

ESMAT Z. HAMDY

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

SHAREHOLDERS

/S/ JACOB S. JACOBSSON

JACOB S. JACOBSSON

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

SHAREHOLDERS

/S/ JAY A. LEGENHAUSEN

JAY A. LEGENHAUSEN

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

SHAREHOLDERS

/S/ PATRICK W. LITTLE

PATRICK W. LITTLE

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

SHAREHOLDERS

/S/ BARBARA L. MCARTHUR

BARBARA L. McARTHUR

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

SHAREHOLDERS

/S/ J. DANIEL MCCRANIE

J. DANIEL McCRANIE

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

SHAREHOLDERS

/S/ FARES N. MUBARAK

FARES N. MUBARAK

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

SHAREHOLDERS

/S/ ROBERT G. SPENCER

ROBERT G. SPENCER

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

SHAREHOLDERS

/S/ DAVID L. VAN DE HEY

DAVID L. VAN DE HEY

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

SHAREHOLDERS

/S/ ERIC J. ZAHLER

ERIC J. ZAHLER

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

SHAREHOLDERS RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD By: Ramius Value and
Opportunity Advisors, LLC, its investment manager By:  

/S/ OWEN S. LITTMAN

  Owen S. Littman, Authorized Signatory RAMIUS OPTIMUM INVESTMENTS LLC By:
Ramius Advisors, LLC, its investment manager By:  

/S/ OWEN S. LITTMAN

  Owen S. Littman, Authorized Signatory RCG PB, LTD By: Ramius Advisors, LLC,
its investment manager By:  

/S/ OWEN S. LITTMAN

  Owen S. Littman, Authorized Signatory RAMIUS NAVIGATION MASTER FUND LTD By:  
Ramius Advisors, LLC, its investment manager By:  

/S/ OWEN S. LITTMAN

  Owen S. Littman, Authorized Signatory

/S/ JEFFREY C. SMITH

JEFFREY C. SMITH

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

ANNEX I

 

Shareholder/Address*

   Subject Shares

John C. East

   76,935

James R. Fiebiger

   500

Jacob S. Jacobsson

   —  

Patrick W. Little

   —  

J. Daniel McCranie

   —  

Jeffrey C. Smith

   —  

Robert G. Spencer

   7,666

Eric J. Zahler

   2,000

Maurice E. Carson

   1,083

Esmat Z. Hamdy

   58,988

Jay A. Legenhausen

   1,285

Fares N. Mubarak

   25,852

Anthony Farinaro

   36,403

Barbara L. McArthur

   50,163

David L. Van De Hey

   —  

Ramius Navigation Master Fund Ltd**

   300,483

RCG PB, Ltd**

   943,515

Ramius Optimum Investments LLC**

   31,947

Ramius Value and Opportunity Master Fund Ltd**

   1,211,614

 

* Unless otherwise noted, the address of each shareholder is 2061 Stierlin
Court, Mountain View, California 94043-4655.

** Subject Shares are subject to the Settlement Agreement, dated as of March 9,
2010, by and among Actel Corporation and the entities and natural persons listed
on Schedule A thereto and their affiliates.